UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-27889 THE AMACORE GROUP, INC. (Exact Name of registrant as specified in its charter) Delaware 59-3206480 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Maitland Promenade 1, 485 North Keller Road, Suite 450, Maitland, Florida 32751 (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(407) 805-8900 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Exchange Act of 1934).YesoNox The number of shares outstanding of each of the issuer’s classes of common stock as of May 17, 2010: 1,047,725,428 shares of Class A common stock, par value $0.001 and 200,000 shares of Class B common stock, par value $0.001 DOCUMENTS INCORPORATED BY REFERENCE None. THE AMACORE GROUP, INC. FORM 10-Q PARTI - FINANCIAL INFORMATION Page No. Item 1.Financial Statements (Unaudited). Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations – For the Three Months Ended March 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows – For the Three Months Ended March 31, 2010 and 2009 5 Consolidated Statement of Stockholders’ Deficit – For the Three Months Ended March 31, 2010 6 Notes to Interim Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3.Quantitative and Qualitative Disclosures about Market Risk. 37 Item 4.Controls and Procedures. 37 PARTII - OTHER INFORMATION Page No. Item 1.Legal Proceedings. 38 Item 1a. Risk Factors. 38 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3.Defaults Upon Senior Securities. 38 Item 4.Reserved 39 Item 5.Other Information. 39 Item 6.Exhibits. 39 Signatures 40 2 THE AMACORE GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2010 December 31, 2009 ASSETS Current assets Cash $ $ Marketable securities (at fair value) Accounts receivable (net of allowance for doubtful accounts of $100,000 for 2010 and 2009) Deferred expenses Deposits and other current assets Total current assets Property, plant and equipment (net of accumulated depreciation of $992,265 and $892,619 for 2010 and 2009, respectively) Deferred customer acquisition costs Other intangible assets Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accounts payable - related party Loans and notes payable - current Notes payable - related parties Accrued expenses and other liabilities Deferred compensation - related party Deferred acquisition payments Deferred revenue Total current liabilities Capital lease obligation Deferred acquisition payments Deferred compensation - related party Loans and notes payable Loans and notes payable - related party Accrued dividends Fair value of share conversion feature Fair value of warrants Total liabilities Redeemable preferred stock - Zurvita Holdings, Inc. Stockholders' Deficit The Amacore Group, Inc. Preferred Stock, $.001 par value, 20,000,000 shares authorized; Series G mandatorily convertible preferred stock; 1,200 shares authorized; 1,200 shares issued and outstanding. 1 1 Series H mandatorily convertible preferred stock; 400 shares authorized;400 shares issued and outstanding. - - Series I mandatorily convertible preferred stock; 10,000 shares authorized; 1,650 shares issued and outstanding. 1 1 Series L mandatorily convertible preferred stock; 1,050 shares authorized; 1,050 shares issued and outstanding. 1 1 Series A mandatorily convertible preferred stock; 1,500 shares authorized;155 shares issued and outstanding. - - Common Stock A, $.001 par value, 1,360,000,000 shares authorized; 1,047,725,428shares issued and outstanding. Common Stock B, $.001 par value, 120,000,000 shares authorized; 200,000shares issued and outstanding. Additional paid-in capital Accumulated deficit ) ) Total Amacore Group, Inc. stockholders' deficit ) ) Deficit related to noncontrolling interest in Zurvita Holdings, Inc. ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 THE AMACORE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, REVENUES Administrative websites $ $ Advertising sales - Commissions Marketing fees and materials Membership fees Total revenues COST OF SALES Benefit and service cost Sales commissions Total cost of sales GROSS PROFIT OPERATING EXPENSES Amortization Depreciation Office related expenses Payroll and employee benefits Professional fees and legal settlements Selling and marketing Travel Total operating expenses Loss from operations before other income(expense) ) ) OTHER INCOME (EXPENSE) Gain on change in fair value of warrants Gain on change in fair value of share conversion feature - Interest expense ) ) Interest income Other ) Total other income, net Net (loss) income before income taxes ) Income taxes - - Net (loss ) income ) Less:Net loss attributed to non-controlling interest in Zurvita Holdings, Inc. - Net (loss) income attributed to The Amacore Group, Inc. ) Preferred stock dividend ) ) Net (loss) income attributed to The Amacore Group, Inc. available to common stockholders $ ) $ Basic (loss) earnings per share $ ) $ Basic weighted average number of common shares outstanding Diluted (loss) earnings per share $ ) $ Diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 THE AMACORE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Amortization of deferred marketing agreement - Amortization of notes payable discount - Amortization of intangible assets Depreciation Gain on change in fair value of warrants ) ) Gain on change in fair value of share conversion liability ) - Share-based compensation Changes in operating assets and liabilities Decrease in accounts receivable Decrease in deferred expenses (Increase) decrease in deposits and other current assets ) Decrease in deferred customer acquisition costs Increase in deposits and other assets - ) Increase (decrease) in accounts payable and accrued expenses ) Increase (decrease) in deferred compensation - related party ) Decrease in deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Deferred acquisition payments - ) Net payments on credit card borrowing ) Principal payments on capital lease obligations ) ) Principal payments made on notes payable ) ) Proceeds from exercise of Amacore Group, Inc. common stock warrants - Proceeds from sale of Amacore Group, Inc. preferred stock and warrants - Proceeds from sale of Zurvita Holdings, Inc. preferred stock and warrants - Net cash provided by financing activities (Decrease) increase in cash ) Beginning cash Ending cash $ $ SUPPLEMENTAL INFORMATION: Cash paid for interest $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 THE AMACORE GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT For the Three Months Ended March 31, 2010 Preferred Stock Common Stock Non-controlling Interest in Zurvita Series Series Series Series Series Series Series Paid-In Accumulated Holdings, A G H I J K L Class A Class B Capital Deficit Inc. Total December 31, 2009 $ $
